Citation Nr: 1219717	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for a lower back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1947 to June 1955.  He also had reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which continued the denial of a lumbosacral disability due to a lack of new and material evidence.

The Board notes that the Veteran requested a hearing in his substantive appeal dated in September 2008.  The request for a hearing was withdrawn in a letter dated August 2010.  Therefore, no additional action in this regard is required.  See 38 C.F.R. § 20.704(e) (2010).  The Veteran did testify in June 2010 before a Decision Review Officer at the RO.  

In January 2011, the Board remanded this matter for further development, which has been completed.  

In the decision below, the Board will grant the Veteran's petition to reopen his claim of entitlement to service connection.  The underlying claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO denied a petition to reopen a claim of entitlement to service connection for a lower back disability, originally denied in an final October 1962 rating decision.   

2.  The record contains new and material evidence to grant the Veteran's petition to reopen his claim of entitlement to service connection for a lower back disability.   


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for a lower back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lower back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The petition to reopen the claim of entitlement to service connection

The Veteran originally claimed service connection for a lower back disability in September 1962.  In an October 1962 rating decision his claim was denied.  The Veteran did not appeal that denial to the Board.  That October 1962 decision became final therefore.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In June 2003, the Veteran filed a petition to reopen the claim of entitlement to service connection for a lower back disability.  See 38 C.F.R. § 3.156.  In an August 2003 rating decision, the RO denied his petition.  The Veteran filed a notice of disagreement (NOD) in April 2004 with additional service treatment records pertaining to reserve service after the October 1962 rating decision.  In response, the RO conducted a de novo review and denied the Veteran's petition in a November 2004 rating decision.  See 38 C.F.R. § 3.156(c) (2011).  The Veteran did not appeal the November 2004 denial to the Board and the November 2004 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In February 2006, the Veteran filed another petition to reopen the claim of entitlement to service connection for a lower back disability.  See 38 C.F.R. § 3.156.  In the June 2006 rating decision on appeal, the RO denied his claim.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the most recent final decision in November 2004 that denied the Veteran's claim.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the November2004 rating decision, the relevant evidence of record consisted of service treatment records dated between 1947 and 1955 which are negative for a back disorder; a June 1955 separation report of medical examination which is negative for a back disorder; VA treatment records and reports dated from the early 1960s evidencing the Veteran's complaints of back pain and noting that he underwent laminectomy and spinal fusion surgery in 1969; a private medical report dated in 1962 which notes the Veteran's complaints of back problems since active service; and private medical reports dated in November and December 2002 which detail treatment the Veteran then received for his back disorder.  The record also contained lay statements from the Veteran asserting that he injured his lower back during active service, and had experienced a continuity of symptomatology during the remainder of his active service, and since service.  Based on this evidence, the August 2003 rating decision denied the Veteran's petition to reopen his claim of entitlement to service connection for a lower back disability.  

In April 2004, the Veteran provided service treatment records pertaining to his reserve service.  These records existed at the time of the August 2003 rating decision, but were apparently not considered in that decision.  See 38 C.F.R. § 3.156(c).  The records consist of separation reports of medical examination and history, dated between 1963 and 1978, which note the Veteran's complaints of back pain and limitation of motion, and note the surgery he underwent in 1969.  Based on this evidence, and the evidence submitted into the record prior to the August 2003 rating decision, in November 2004, the RO conducted a de novo review of the petition to reopen and determined that new and material evidence had not been submitted to reopen the claim.  See 38 C.F.R. § 3.156(c) (2011). 

As the November 2004 rating decision became final, it is subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; 38 C.F.R. § 3.156(c).  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final decision.  The evidence of record submitted into the claims file since then includes VA treatment records noting the Veteran's complaints of pain and limitation of motion dated between November 1997 and September 2011 and the Veteran's testimony before the RO in June 2010.  During this hearing, the Veteran reiterated his claim to having injured his back during active service.  He also stated that he has continued to experience a continuity of symptomatology of that back disorder following service, and that he received treatment from "many" providers for his problems, but that the records of such treatment were not available.  

This evidence is new evidence.  Moreover, certain of the new evidence is material as well.  In particular, the Board finds the Veteran's lay statements to be material here, especially in light of the evidence of record indicating that he did in fact experience a continuity of symptomatology of a back disorder following active service.  His lay statements in the early 1960's , his statements to medical providers in the 1960s and 1980s, and the notations made in his reserve service reports of medical examination and history between 1963 and 1978 indicate that assertions of injury in service and continuity of symptoms related to the back.  See 38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation.")  In sum, the Veteran's new statements, when considered with evidence of record submitted prior to November 2004, relate to an unestablished fact necessary to substantiate his claim.  38 C.F.R. § 3.156.  As such, the claim to service connection for a lower back disability is reopened.  

Having granted the Veteran's petition to reopen his claim to service connection, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds additional VA medical inquiry warranted.  The Board notes that, since his original claim for service connection in 1962, the Veteran has not received a VA medical opinion regarding his claim.  This issue will be addressed further in the REMAND section below.    


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lower back disability is reopened; to this extent, the appeal is allowed. 


REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Additional medical inquiry is warranted into the Veteran's service connection claim for a lower back disability.  An attempt to obtain all treatment records dated after September 2001 should be made.  Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any relevant VA treatment records dated after September 2011.  Any such records should then be associated with the claims folder.  

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology, nature, and severity of his lower back disability.   

The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.    

The examiner should comment as to whether it is at least as likely as not (probability of 50 percent or greater) that the lower back disability had its onset in service or is otherwise related to active service that ended in June 1955.  In doing so, the examiner should consider the Veteran's lay statements of record from the early 1960s to the present, asserting that he injured his lower back during active service in 1950 and experienced a continuity of symptomatology following active service.   

Any conclusion reached should be supported by a rationale, meaning that the examiner should explain any comments that tend to counter the Veteran's claim that his lower back disorder originated during active service.  

3.  Thereafter, the issue of service connection for a low back disability on appeal should be adjudicated on the merits, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


